Title: Thomas Cooper to Thomas Jefferson, 2 February 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            
Feb. 2. 1819. Philadelphia
          
          Mr Richardson has not yet returned. I received yr friendly letter, but I see by the act, that your limits of permanent Salary, are 1000 Dlrs to each Professor. Had I twenty years of probable exertion before me I would accept the situation at once; but I see clearly, that I shall have to commence a new course of labour for the benefit of those who come after me, and be a loser in a pecuniary point of view into the bargain, by removing. However, when you have the goodness to write to me precisely, what offers the Visitors think it right to make, and what are the duties I am required to perform, I will return a distinct answer.
          I expected in the last week of last October to have tried a cause in the circuit Court of the U. S. here, wherein I and my antagonist were fully prepared. It was not reached. It will come on the last week of April next. I have exactly (as Plaintiff) 10,000$ depending, being offered that Sum for the Land in dispute, if I succeed. This is too much to put to risk by absence. If the Terms proposed to me, are such as will even in a small degree mend my present situation, I will be ready to set out immediately, and bring with me a classical Assistant, that the University may go into immediate Operation. In mean time, and under any event, let me know how I can be useful here. I salute you with affectionate respect.
          
            Thomas Cooper
          
        